DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. 
Regarding the double patenting rejection over US 9,848,115 (hereinafter the ’115 patent), Applicant argues with regards to claim 20 that “amended independent claim 20 is directed to a storage configured to store ‘data being stored in a file format’ which is not an obvious variant of claim 11 of the ’115 patent,” see page 17 of Remarks filed 11 January 2021.
However, Examiner respectfully disagrees. Examiner asserts that the acquired data (capture condition values, correction values, and other data) from the lens unit of claim 11 of the ’115 patent inherently resides on a storage medium in the lens unit in order to be acquired by (transmitted to) the image capturing apparatus. The stored data is inherently stored in a format such that the data can be transmitted and acquired as in claim 11 of the ’115 patent. Thus, reading the claim in the broadest reasonable sense, since the data transmitted from the lens unit of claim 11 of the ’115 patent exists in a transmittable format, claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ’115 patent. 
 Regarding the double patenting rejections over the ’115 patent in view of Chen, Applicant further argues that “Chen does not disclose or suggest the specific file formats described in applicant’s claims,” see page 18 of Remarks filed 11 January 2021. 

Thus, the double patenting rejections over US 9,848,115 whether alone or in view of Chen (US 2013/0124159 A1) are maintained.

Terminal Disclaimer
The terminal disclaimer filed on 16 June 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,244,155  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51, 68, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,848,115 (hereinafter the ’115 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 51 of the instant application is broader in every aspect than the patented claim and is, therefore, an obvious variant thereof.
Claims 68 and 69 are, respectively, a method claim and non-transitory computer-readable storage medium claims for performing the functions of the apparatus of claim 51.

Claims 20, 34-36, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,848,115 (hereinafter the ’115 patent) in view of Chen (US 2013/0124159 Al).
Claims 20 and 34-36 of the instant application are broader in every aspect than the claim of the ’115 patent except for the additional requirement of the transmission (claims 34 and 35 of the instant application) and storage (claims 20 and 36 of the instant application) of data in a file format. Transmission and storage of data in a file format are well-known in the art.
Chen (US 2013/0124159 Al) teaches wherein lens data used for image correction (“profile to be applied to correct aberrations in input images;” paragraph 0032) is stored as a lens profile file (paragraph 0031), the file having a file format (“example lens profile file format is described” in paragraph 0078).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Chen of a standard file format (paragraph 0079) with the teaching of the ’115 patent in order to increase compatibility with different cameras (paragraph 0030 of Chen).

Claim 70 of the instant application is broader in every aspect than the claim of the ’115 patent except for the additional requirement of “wherein the storage stores a plurality of pieces of data respectively corresponding to a lens device in a file format, and a file of the data corresponding to a selected lens device is transmitted.”
Chen teaches wherein the storage (system memory 720 and data storage 735; paragraph 0142) stores a plurality of pieces of data (multiple lens profile files 100A-100D; see Fig. 6) respectively corresponding to a lens device in a file format (lens profile file corresponding to camera/lens combination; paragraph 0036. See format and structure of file in Fig. 4), and a file of the data corresponding to a selected lens device is transmitted (data structures may be transmitted via transmission media; paragraph 0148). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Chen of a standard file format (paragraph 0079) with the teaching of the ’115 patent in order to increase compatibility with different cameras (paragraph 0030 of Chen).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 70, line 2: “a file format” is already introduced in claim 20, line 2. Correction is required.
Allowable Subject Matter
Claims 21-32, 37-50, 52-67, and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696